Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0034] should be amended to indicate the U.S. application number or publication number of the co-pending application.  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “for coupling a door with a cabinet” which is intended use language. The claim later recites “coupled with the cabinet” and “coupled with the door”. These are unclear because they appear to be positively reciting the cabinet and door, despite the cabinet and door previously only being recited via intended use language. Claim 1 is therefore unclear as to whether the cabinet and door are being positively recited. For purposes of examination, Examiner has interpreted the cabinet and door to be recited only as intended use of the hinge assembly. Applicant should amend the claims to clearly identify the cabinet and door as positively recited and provide proper antecedent basis if they intended to recite the cabinet and door positively. Claims 2-9 depend from claim 1 and therefore have the same lack of clarity and have been given the same interpretation for purposes of examination.
The term "about" in claims 7-8 and 16-18 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-17 of U.S. Patent No. US 11,060,333. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 9-17 of ‘333 anticipated all the limitations of claims 1-8 and 10-18 of the immediate application. Additionally Claims 9-17 of ‘333 render obvious claim 9 of the immediate application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-13, and 16, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotaling (US 606,415), herein referred to as ‘415.
For Claim 1, as best understood, ‘415 discloses a hinge assembly (Annotated Figure 3) capable of coupling a door with a cabinet for movement between open and closed positions about a vertical axis, wherein said hinge assembly comprises: a first hinge plate (A) capable of being with the cabinet; and a second hinge plate (B) capable of being coupled with the door and moveable relative to the first hinge plate (A) about a pivot pin (C) extending between the first and second hinge plates (A, B), wherein the first hinge plate (A) comprises a step (D1, D2) having a first surface (D2) vertically offset from a body of the first hinge plate (A) and the second hinge plate (B) comprises a second surface (bottom surface of E) that engages the first surface (D2) when the door is in the closed position, and wherein said hinge assembly is configured such that when the door is moved into the open position, the second hinge plate (B) travels downward relative to the first hinge plate (A) such that the first surface (D2) becomes disengaged from the second surface (bottom surface of E).
For Claim 2, as best understood, ‘415 discloses the hinge assembly of claim 1, further comprising: a stop (F) that limits an angle of rotation of the second hinge plate (B) about the pivot pin (C) relative to the first hinge plate (A) to a maximum angle of rotation.
For Claim 3, as best understood, ‘415 discloses the hinge assembly of claim 2, wherein the step (D1, D2) is configured such that the second hinge plate (B) travels downward relative to the first hinge plate (A) when the angle of rotation of the second hinge plate (B) satisfies the maximum angle of rotation.
For Claim 4, as best understood, ‘415 discloses the hinge assembly of claim 1, wherein the first hinge plate (A) is capable of being coupled with the cabinet by a first mounting bracket (G) and the second hinge plate (B) is capable of being coupled with the door by a second mounting bracket (H).
For Claim 5, as best understood, ‘415 discloses the hinge assembly of claim 4, further comprising: a first stop (F) provided on the first hinge plate (A); and a second stop (side surface of E) provided on the second hinge plate (B).
For Claim 6, as best understood, ‘415 discloses the hinge assembly of claim 5, wherein the first stop (F) engages the second stop (E) when the door is moved into the open position to limit an angle of rotation of the door relative to the cabinet.
For Claim 7, as best understood, ‘415 discloses the hinge assembly of claim 1, wherein the step (D1, D2) is coupled with the body by a wall (D1) extending at an angle of about 90 degrees or less relative to a horizontal plane through the body (wherein the wall D1 is approximately perpendicular to the horizontal plane).
For Claim 10, ‘415 discloses a hinge assembly, comprising: a first hinge plate (A); and a second hinge plate (B) moveable relative to the first hinge plate (A) about a pivot pin (C); wherein the first hinge plate (A) comprises a step (D1, D2) having a first surface (D2) vertically offset from a body of the first hinge plate (A) and the second hinge plate (B) comprises a second surface (bottom surface of E) that engages the first surface (D2) when said hinge assembly is in a closed position; wherein the second hinge plate (B) travels downward relative to the first hinge plate (A) during opening such that the first surface (D2) becomes disengaged from the second surface (bottom surface of E); and wherein the step (D1, D2) is configured to inhibit movement to the closed position until a vertical force is applied to lift the second hinge plate (B) relative to the first hinge plate (A) to bring the first (D2) and second (bottom surface of E) surfaces into engagement.
For Claim 11, ‘415 discloses the hinge assembly of claim 10, further comprising: a stop (F) that limits an angle of rotation of the second hinge plate (B) about the pivot pin (C) relative to the first hinge plate (A) to a maximum angle of rotation.
For Claim 12, ‘415 discloses the hinge assembly of claim 11, wherein the step (D1, D2) is configured such that the second hinge plate (B) travels downward relative to the first hinge plate (A) when the angle of rotation of the second hinge plate (B) satisfies the maximum angle of rotation.
For Claim 13, ‘415 discloses the hinge assembly of claim 10, further comprising: a first mounting bracket (G) capable of coupling the first hinge plate (A) with a cabinet; and a second mounting bracket (H) capable of coupling the second hinge plate (B) with a door.
For Claim 16, ‘415 discloses the hinge assembly of claim 10, wherein the step (D1, D2) is coupled with the body of the first hinge plate (A) by a wall (D1) extending at an angle of about 90 degrees or less relative to a horizontal plane through the body (wherein the wall D1 is approximately perpendicular to the horizontal plane).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hotaling (US 606,415), herein referred to as ‘415.
For Claim 9, as best understood, ‘415 discloses the hinge assembly of claim 4, except wherein the first mounting bracket includes an aperture that receives a sleeve of the first hinge plate that receives and supports the pivot pin therein. ‘415 instead teaches wherein the first mounting bracket (G), the first hinge plate (A), and the pivot pin (C) are formed integrally together with an aperture and a sleeve. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the integral mounting bracket, hinge plate, and pivot pin having an aperture and sleeve as separate components that are then connected together, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (see MPEP § 2144.04). One would be motivated to make such a modification in order to utilize different materials for different parts of the mounting bracket, hinge plate, and pivot pin such that a component needing stronger but more expensive material does not necessitate using the more expensive material for the entirety of the mounting bracket, hinge plate, and pivot pin if the extra strength is not needed.
For Claim 17, ‘415 discloses the hinge assembly of claim 10, wherein the step (D1, D2) is vertically offset from the body of the first hinge plate (A). ‘415 does not disclose wherein the step is vertically offset from the body by from about 2.5 mm to about 3.5 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the vertical offset limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05). One would be motivated to make such a modification in order to adjust the amount of force necessary to lift one hinge plate relative to the other hinge plate in order to move the hinge assembly into the closed position. It would be necessary to adjust the vertical offset dimension according to the size and weight of the movable member being hinged relative to a fixed member.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hotaling (US 606,415), herein referred to as ‘415, as applied to claims 1 and 17 above, and further in view of Kim (US 8,510,913), herein referred to as ‘913.
For Claims 8 and 18, ‘415 discloses the hinge assembly of claims 1 and 17, wherein the step is coupled with the body by a wall extending at an angle. ‘415 does not disclose wherein the wall is extending at an angle of about 50 degrees to about 70 degrees relative to a horizontal plane through the body.
‘913 teaches a hinge wherein it is known to form a wall (Figure 4: 34 or 32) at an angle less than 90 degrees relative to a horizontal plane through the body. ‘415 and ‘913 do not teach wherein the angle is about 50 degrees to about 70 degrees relative to a horizontal plane. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the angle of the wall disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05). One would be motivated to make such a modification in order to adjust the amount of force necessary to lift one hinge plate relative to the other hinge plate in order to move the hinge assembly into the closed position. It would be necessary to adjust the wall angle dimension according to the size and weight of the movable member being hinged relative to a fixed member.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hotaling (US 606,415), herein referred to as ‘415, as applied to claim 10 above, and further in view of Lu et al. (US 6,813,813), herein referred to as ‘813.
For Claim 14, ‘415 discloses the hinge assembly of claim 10, except further comprising: a third hinge plate rotatably mounted on the pivot pin between the first and second hinge plates and configured to be moved by the second hinge plate when the second hinge plate is moved relative to the first hinge plate.
 ‘813 teaches a hinge having a first hinge plate (11), a second hinge plate (30), and a third hinge plate (50) rotatably mounted on the pivot pin between the first and second hinge plates and configured to be moved by the second hinge plate (via the keyed shaft and hole of 30 and 50) when the second hinge plate (30) is moved relative to the first hinge plate (11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the stop integral with the second plate as taught by ‘415 with a separate third hinge plate having a projection for engaging a stop, the third plate rotated by the second plate, as taught by ‘813, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (see MPEP § 2144.04). One would be motivated to make such a modification in order to allow for the second hinge plate and the stop member (third plate with stop member) to be formed from different materials, such that less expensive materials could be used in parts that require less strength properties.
For Claim 15, ‘813 further teaches wherein the second hinge plate (30) includes a leg (keyed shaft of 30) that engages a projection (keyed flat portion of aperture of 50) of the third hinge plate (50).


    PNG
    media_image1.png
    495
    754
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.US 753,443 teaches another similar shutter hinge. While not relied upon in the above rejection, it is pertinent to the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677